Citation Nr: 1210500	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  03-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a respiratory disorder. 

3.  Entitlement to service connection for a nasal disorder. 

4.  Entitlement to service connection for a hearing loss disorder, to include as secondary to a nasal disorder or as secondary to head trauma. 

5.  Entitlement to service connection for a visual disorder, to include as secondary to head trauma. 

6.  Entitlement to service connection for a left leg disorder. 

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a left arm disorder. 

9.  Entitlement to service connection for a left shoulder disorder. 

10.  Entitlement to service connection for a left foot disorder. 

11.  Entitlement to service connection for a left hand disorder. 

12.  Entitlement to an initial compensable rating for a scar of the left knee. 

13.  Entitlement to an initial rating in excess to 10 percent for post concussion headaches. 

14.  Entitlement to an increased (compensable) rating for a scar of the forehead, for the period prior to August 30, 2002. 

15.  Entitlement to a rating in excess of 10 percent for a scar of the forehead, for the period beginning August 30, 2002


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1959 to July 1967.

These matters come from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an August 2002 rating decision, the RO, inter alia, denied service connection for a left leg and back disorder and a compensable rating for a scar of the forehead.  In a January 2003 rating decision, the RO, inter alia, denied claims for service connection for a nasal disorder, a hearing loss disorder, to include as secondary to a nasal disorder, a respiratory disorder, a left arm disorder, a left shoulder disorder, and a visual disorder to include as secondary to head trauma.  In a January 2005 rating decision, the RO denied service-connection for a left hip disorder, a left foot disorder and left hand disorder.  Lastly, in a February 2008 rating decision, the RO denied entitlement to hearing loss due to head trauma and granted service connection for and assigned an initial noncompensable rating for a left knee scar and an initial 10 percent rating for post concussion headaches. 

The Board is consolidating the hearing loss issues which have been separately adjudicated into a single issue as the claimed disability is the same, only the theories of causation have differed.  This is reflected in the issues set forth on the title page. 

The Board also notes that an issue of entitlement to an increased rating for a scar of the forehead also denied in the August 2002 rating which was appealed by the Veteran, remains on appeal notwithstanding the RO's statement in the August 2003 rating which said it was withdrawing this issue from appellate status when it granted a higher 10 percent rating for this scar, effective August 30, 2002, and stated it was the highest allowable rating.  As there are higher possible ratings for this scar before and after August 30, 2002, this is not a full grant of benefits, and this matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims folder. 

In May 2009, the Board remanded the issues listed on the title page of this decision for additional notice and development actions.  After completing the requested actions, the RO continued the denial of each of the claims (as reflected in an August 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The issues of service connection for a visual disorder and entitlement to an initial rating in excess of 10 percent for post-concussion headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim decided herein has been accomplished. 

2.  A chronic back disorder was not shown during service or until three years after discharge from service, and the only medical opinions on the question of whether there exists a medical nexus between this disorder and the Veteran's service weighs against the claim.  Arthritis was not manifested within one year after discharge from active service.
 
3.  A respiratory disorder was not shown during service or until three years after discharge from service, and the only medical opinions on the question of whether there exists a medical nexus between this disorder and the Veteran's service weighs against the claim.

4.  A nasal disorder, described as a deviated right nasal septum almost completely obstructing the right, was noted on the Veteran's March 1959 induction examination, thus such disorder clearly and unmistakably preexisted the Veteran's active military service; however, clear and unmistakable evidence demonstrates that the Veteran's nasal disorder was not aggravated beyond the natural progression of the condition during his period of active duty

5.  A hearing loss disorder was not manifested in service, to include as secondary to a nasal disorder or as secondary to head trauma, or within the Veteran's first post-service year; and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim.

6.  Chronic disorders of the left leg, left hip, left arm, left shoulder, left hand, and left foot were not shown in service or until many years after discharge from service.  The only medical opinions on the question of whether there exists a medical nexus between these disorders and the Veteran's service, to include a motor vehicle accident, weighs against the claim.  In addition, the medical opinion evidence relates the Veteran's left hand symptoms as secondary to his non service-connected diabetic peripheral neuropathy and is not found to be related to or have its onset during the Veteran's military service.  Arthritis was not manifested within one year after discharge from active service.  

7.  The Veteran's scar of the left knee is not deep (i.e., associated with underlying soft tissue damage), does not cause limited motion, is not characterized by frequent loss of covering of the skin over the scar, and was found to not be painful on examination.

8.  For the period prior to August 30, 2002, the Veteran's scar of the forehead is superficial and painful.    

9.  For the period beginning on August 30, 2002, the Veteran's scar of the forehead is painful, superficial, measures no more than 39 square centimeters of abnormal skin texture or pigmentation, has no underlying soft tissue loss, and no skin breakdown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for a nasal disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011). 

4.  The criteria for service connection for a hearing loss disorder, to include as secondary to a nasal disorder or as secondary to head trauma, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

5.  The criteria for service connection for a left leg disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  The criteria for service connection for a left arm disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
 
8.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

9.  The criteria for service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

10.  The criteria for service connection for a left hand disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

11.  The criteria for an initial compensable rating for scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7805 (as in effect prior to October 23, 2008).

12.  The criteria for a 10 percent, but no higher rating, for a scar of the forehead, for the period prior to August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7805 (as in effect prior to August 30, 2002). 

13.  The criteria for a rating in excess of 10 percent for a scar of the forehead, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, July 2009 and June 2011 post-rating letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection and for increased ratings on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, these letters provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue remaining on appeal in an August 2011 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, private medical records, Social Security Administration records, and the reports of several VA examinations.  Also of record and considered in connection with the appeal is the transcript of the February 2009 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed for certain chronic diseases, including arthritis and sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 




A.  Back disorder

STRs show that in April 1962 the Veteran was in an automobile accident where he was treated for laceration of the scalp and left knee, abrasions of both hands, face, and was unconscious for an unknown period of time.  He was treated at the hospital where the physical examination showed evidence of a skull fracture which was not verified by X-ray.  The physical examination focused on the head, face, hands and left knee with no mention of any back problems or complaints.  The follow-up records from April through May 1962 likewise addressed knee and scalp residuals, with no mention of back complaints.

A June 1964 reenlistment examination and report of medical history were negative for any significant findings or history of back problems.  

The June 1967 separation examination revealed all normal findings pertaining to the spine.  Contemporaneous self-report of medical history was negative for any complaints pertaining to the lumbar spine.

Post service records include a record from June 1970 in which the Veteran gave a history of backache in April 1969 which occurred while he was loading milk on a route and recurred again in April 1970, which happened suddenly without strain, trauma or injury.  He did not respond to routine therapy and was referred to an orthopedic surgeon who thought he might possibly have a herniated disc in April 1969 and prostatitis in April 1970.  Physical examination did not reveal any significant findings and the X-ray of the lumbosacral spine was unremarkable except for a little narrowing of L5-S1. The diagnosis was strain, back acute and recurrent, rule out herniated disc.  Prostatitis was also diagnosed

A November 1970 VA examination reflects that the Veteran gave a history of his lower back being hurt lifting milk, but he also recalled his back hurting him several months before leaving service in 1967, which the treating doctor at the time thought was his kidney.  He complained of his lower back hurting and pain in his left leg.  On physical examination he was noted to have poor posture and weak abdominal and trunk muscles.  He had pain in the lumbosacral and left gluteal area as well as the mid left scapular area.  X-rays showed mild scoliosis of the dorsal spine, with no abnormality of the lumbar spine.  The diagnosis in pertinent part was lumbosacral strain due to posture. 

A December 1970 doctor's letter stated that the Veteran continued having pain in his back which was aggravated by moving a television earlier.  This doctor opined that while the myelogram was negative, he definitely has a bulging L5-S1 disc.  No opinion on etiology was given. 

Additional records showed that the in August 2000, the Veteran complained of severe low back pain since the previous Wednesday, with examination showing decreased range of motion and tenderness in the lower lumbar region.  An X-ray of the lumbar spine was noted to show severe degenerative changes with loss of disc space of L5-S1.  He continued to carry a diagnosis of lumbar disc disease in private records from September 2000. 

Records from December 2000 revealed that the Veteran was examined for low back pain, with left hip and left leg pain also noted.  Examination revealed pain on palpation in the lumbar spine on the left, muscle spasms in the paralumbar region and limited range of motion along with pain on palpation.  X-rays showed left rotation of L3, retrolithesis of L5, pelvis unlevel and internal rotation of the left ileum and of the right ileum.  The diagnosis was L3 subluxation, lumbar radiculitis and muscle spasms. 

An August 2001 record noted chronic low back pain secondary to lumbar spinal stenosis.  

Records from 2002 show continued lumbar spine problems.  Lay statements from September 2002 from the Veteran's former employer and former lawyer stated that the Veteran had chronic back problems at least as early as the 1970's according to the employer.  The Veteran's former lawyer stated that he represented the Veteran for a worker's compensation case for an on the job injury to his back in 1982. 

In an October 2002 letter, C. L. Reid, M.D., stated that the Veteran had multiple medical problems.  The Veteran also had chronic back problems which he noted also began in service and in fact has had chronic lumbar radiculopathy with chronic low back pain requiring lumbar epidural injections and other interventions.   

In a June 2003 letter, Dr. Reid noted that the Veteran had a skull injury and left knee injury and subsequently also developed a lumbar radiculopathy and chronic back pain.  He stated that this chronic back pain has been since this event occurred in 1962. 

Medical records and examination reports from 2003 to 2004 mostly deal with sleep problems and psychiatric complaints but do include a March 2003 new patient examination where his past medical history included a variety of medical problems including the history of head injury following a motor vehicle accident as well as complaints of frequent low back pain with radiation to both lower extremities.  Physical examination of his back revealed decreased lumbar range of motion and tenderness to palpation of the paralumbar muscles.  The assessment, in pertinent part, was chronic back pain.  A record from September 2003 shows chronic low back pain. 
	
A March 2004 VA examination noted that the Veteran has a history of low back pain with radiculopathy, but did not address this any further. 

In October 2004, the Veteran complained of chronic low back pain since 1969 which he felt was related to military service when he was an aircraft refueler.  

VA records from 2005 to 2006 mainly address sleep and psychiatric complaints but continued to report a history of low back pain.  In October 2004, the Veteran complained of chronic low back pain since 1969 which he felt was related to military service when he was an aircraft refueler.  In March 2005 he was seen for pain management with treatment for multiple complaints including low back disorder, with pain in the low back and left side of head.  An August 2006 VA examination for post traumatic stress disorder noted a medical history that included low back pain. 

A December 2007 VA joints examination related a history of headaches and left knee pain secondary to a motor vehicle accident and recited the whole history of the injury and treatment for the head injury and left knee injury in 1962.  The Veteran was also said to have developed low back pain and radiculopathy and reported chronic low back pain since the 1962 accident.  He was also noted to have chronic lumbar spinal stenosis and complaints of left knee pain.  Physical examination did not yield any significant findings pertinent to the back, nor did the diagnosis address back problems. 

A January 2008 record showed that the Veteran had continued low back complaints, and that he received epidurals for his back pain.  A September 2008 treatment record noted a history of low back pain with radiation into the hips and lower extremities.  The Veteran said his symptoms were present for approximately one month.  On examination his back had normal contour without evidence of trauma.  The assessment was lumbar disc disease, ASA class III. 

The Veteran testified at his February 2009 hearing about his car accident in 1962 where he crashed into a tree and suffered multiple injuries and indicated that while he did not immediately notice his back was hurt, but that it did begin hurting later.  He indicated that he tolerated the pain after the accident and self medicated using alcohol shortly after service.  He testified that he did treat with civilian doctors shortly after service and had complete examination, but indicated that the doctors told him he had no back problems.  

In March 2010, the Veteran was afforded a VA examination to determine the etiology of his back disorder, specifically, whether any diagnosed back disorder were related to the Veteran's active military service.  The March 2010 examiner performed a thorough review of the claims file, noting pertinent medical records.  He performed a comprehensive physical examination to include notations of the Veteran's reported medical history and x-rays.  The diagnosis pertaining to the back was degenerative disk disease L5-S1.  The examiner opined that based on a review of the pertinent evidence, the Veteran had a concussion of the brain from an automobile accident related to the military in 1962.  He concluded that the Veteran did not have any lumbosacral spine problems related to active military duty between March 1959 and July 1967.  His lumbar pain had been noted three years after separation from the military after heavy lifting in 1970, requiring hospitalization and evaluation with a myelogram.  He has had intermittent lower back problems since then.  As such, the examiner opined that the Veteran's chronic lower back problems and diagnosed disability is less likely as not caused by or related to the motor vehicle accident from active military service.  

In an April 2011 VA spine examination report, the VA examiner noted that the Veteran complained of left lower back pain during service, was treated with profile and light duty and improved without further studies.  In about 1969, low back pain returned and was diagnosed with L1-L5 condition.  He began having radiating pain from left lower back into the left hip and lower extremity about 1969, after leaving the military.  The diagnosis was chronic lumbar spine degenerative disease with left radiculopathy with radiographic findings of diffuse osteopenia, mild degenerative discs and spondylosis, L1-L2 and L5-S1, and mild degenerative facet joints.  The VA examiner opined that the Veteran's chronic lumbar spine degenerative disease with left radiculopathy is less likely than not (less than 50/50 probability) caused by or a result of an injury in military service.  The rationale is that the claims file was reviewed and there was no documentation found of ongoing evaluation and treatment for lumbar spine degenerative disease during military service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record does not provide a basis for establishing service connection for a back disorder.  

Initially, the Board finds that the earliest evidence of any complaints regarding the Veteran's back were in a June 1970 post-service medical record in which the Veteran gave a history of backache that began in April 1969 while loading milk, and which reoccurred again in April 1960 without strain, trauma or injury.  Such complaints of back symptoms was almost 2 years after discharge, and which the Veteran related to the onset after loading milk, without any mention of his military service.  Thus, a chronic back disability was not shown in service.  Moreover, arthritis was not manifested within the initial post-service year so as to support granting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a). 

Furthermore, the only medical opinions of record are from a March 2010 VA examiner and an April 2011 VA examiner, who, after a thorough review of the claims file, each opined that it was less likely than not that the Veteran's chronic back disorder were caused by or a result of an injury in military service.  The Board finds that the March 2010 and April 2011 VA examiners' opinions constitute probative evidence on the medical nexus question-based as they were on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  These opinions are consistent with the evidence of record, which failed to show a chronic back disability in service, or within 1 year post-service, and which the Veteran did not relate to service, even when complaining of backache within 2 years after discharge.  Furthermore, each examiner provided reasonable rationales in support of their opinions.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a back disorder.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Although, Dr. Reid noted the Veteran's contentions that he has had chronic back problems which began in service, the Board must conclude that the private physician based this history of the Veteran's symptoms solely upon an account provided by the Veteran.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, Dr. Reid did not have the Veteran's claims file to review, which showed that when the Veteran first complained of post-service back problems, almost 2 years after service, he related the onset to lifting milk, and not to service.  

Currently, the only other evidence of record supporting the Veteran's claim is his own lay opinion.  Even if such contentions could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints, findings, or treatment for a back disorder soon after service and the very probative March 2010 and April 2011 VA examination opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Furthermore, the Veteran has made inconsistent statements as to the onset of his low back pain, to include those made while seeking medical treatment in June 1970 in comparison to those made later when seeking VA compensation benefits.  These statements made in 1970 while seeking medical treatment are significant and given a lot of weight and credibility because they were made at a time when there was no incentive - financial or otherwise - to fabricate information for personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 
 
Moreover, in the present case, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render either a diagnosis or a competent opinion as to medical causation of a low back disorder, as opposed to observing symptoms.  Accordingly, his lay opinion does not constitute competent medical evidence for those purposes and lacks probative value as to the matter of medical diagnoses and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he or she has personal knowledge).  

Under these circumstances, the Board finds that the claim for service connection for a back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


B.  Respiratory Disorder

The Veteran's March 1959 induction examination reflects that the Veteran was physically qualified and the abnormalities included that the lungs revealed the right costopheric angle was almost completely obliterated by thickened pleura. Otherwise he had completely normal physical findings, with normal lungs.  His accompanying report of medical history was likewise negative for any complaints regarding his lungs. 

In April of an undetermined year the Veteran was hospitalized for upper respiratory symptoms, having felt better when chills, fever, cough and sore chest recurred.  A chest X-ray from April 1959 showed right upper lobe pneumonia.  In May 1959 he was diagnosed with pneumonia of the right upper lobe, of undetermined type and cause, which was treated and cured.  

An August 1960 reenlistment examination was again all normal except for the deviated septum.  In April 1961, he was seen for a temperature of 100 degrees and a diagnosis of acute bronchitis. 

In May 1962 he was seen for complaints of general malaise, chills and headaches, with a nasal obstruction complained of in the left nostril.  He indicated that he was told by a civilian doctor that hypertrophied turbinate was narrowing the nostril and congestion due to colds completely blocked this nostril.  There were no specific pulmonary complaints in this record which diagnosed common cold.  In June 1962 he had been treated for complaints of sore throat with a cough productive of phlegm, and was assessed with pharyngitis. 

A June 1964 reenlistment examination and report of medical history were negative for any significant findings or history of respiratory problems.  In August 1965 he was seen for complaints of soreness, and pain in the upper left chest, with slight cough and chest and AP were negative. 

In January 1967 he was seen for upper respiratory infection, rule out kidney infection, and by February 1967 the upper respiratory infection improved.  The June 1967 separation examination revealed all normal findings pertaining to the lungs.  Again the June 1967 report of medical history was negative for any complaints pertaining to the lungs. 

A November 1970 VA examination reflects that the lungs were clear to auscultation and no respiratory complaints were reported.

Records from 2002 suggested some possible problems with upper respiratory infections being aggravated by the nasal obstruction.  Of note, a September 2002 doctor's letter noted that the Veteran's long history of right sided nasal obstruction dating back to 1959, while corrected by nasal septoplasty in September 1992, still had a 40 percent obstruction which caused occasional symptoms especially with an underlying upper respiratory infection

A March 2010 VA examiner noted that the Veteran related his respiratory problems to his few admissions for pneumonia and bronchitis in the military.  The examiner noted that the Veteran received three treatments during service for these problems with resolution of the problem.  At the present time, the Veteran's shortness of breath is mainly attributed to his cardiomyopathy and given his diagnosis of severe coronary artery disease and cardiomyopathy.     

In an April 2011 VA respiratory examination report, the VA examiner noted that the Veteran was unaware of any pulmonary diagnosis, but admits he had shortness of breath since 1958 to 1959, which he attributes to nose problem of a deviated septum.  The Veteran currently has complaints of shortness of breath with mild exertion.  Claims file review reflects that the Veteran has a diagnosis of mild COPD.  Nasal septoplasty and obstruction is documented in the claims file.  The VA examiner also noted that the Veteran's has chronic congestive heart failure which can lead to symptoms of shortness of breath.  After completing necessary testing, the diagnosis was mild chronic bronchitis and COPD.  The VA examiner opined that the Veteran's mild chronic bronchitis and COPD is less likely than not (less than 50/50 probability) caused by or a result of an injury in military service or a disease that began in or was made worse during active military service or duet o an event in service causing injury or disease.  The rationale for the opinion was that nasal septoplasty and obstruction is documented in the claims file, which was a corrective procedure for nasal deformity that existed prior to military service.  There is no documentation of evaluation and treatment for chronic bronchitis and COPD during military service.  

The Board finds that opinion given by the examiner at the April 2011 VA examination to be probative of the issue of nexus.  The VA examiner based his opinion on a complete examination and review of the claims file.  The findings are consistent with the medical facts contained in the service treatment records, examinations in service, and treatment records since service.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a respiratory disorder.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only favorable evidence is the Veteran's lay opinion.  However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render either a diagnosis or a competent opinion as to medical causation of a respiratory disorder, as opposed to observing symptoms.  Accordingly, his lay opinion does not constitute competent medical evidence for those purposes and lacks probative value as to the matter of medical diagnoses and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470  (1994) (a veteran is competent to report that on which he or she has personal knowledge).  

Under these circumstances, the Board finds that the claim for service connection for a respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


C.  Nasal disorder

In addition to the above, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997). 

The Board finds that based on a thorough review of the record, the preponderance of the evidence is against the claim for service connection for a nasal disorder on appeal.

STRs include a March 1959 induction examination reflecting that the Veteran was physically qualified and the abnormalities included a deviated right nasal septum almost completely obstructing the right, and the lungs revealed the right costopheric angle was almost completely obliterated by thickened pleura.  Otherwise he had completely normal physical findings, with normal spine and lungs.  The deviated septum was the only item listed in the summary of defects.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had a nasal disorder that existed prior to his entry into service.

The Board must now consider whether his pre-existing nasal disorder was aggravated by service and, if so, whether the current disability is causally related to such aggravation.

During the February 2009 Board hearing, the Veteran testified that he actually has breathing problems secondary to his nasal condition, and suggested that a doctor linked breathing problems to a blockage from his deviated septum.  He indicated that while he did have a preexisting problem with breathing due to his deviated septum before service, the problem worsened during service and he was restricted from going through tear gas exercises. 

The Veteran was afforded a March 2010 VA nose, sinus, larynx, and pharynx examination and respiratory examination.  The examiner noted a review of the claims file and pertinent medical history was discussed, as well as the Veteran assertions.  The diagnoses were status post nasal septoplasty in 1992 with intermittent rhinitis and sinus problems, chest x-ray revealed mild COPD and cardiomegaly, and severe 3 vessel coronary artery disease with cardiomyopathy and chronic congestive heart failure.  In an addendum, the VA examiner noted that the Veteran's enlistment examination from March 1959 revealed a deviated nasal septum almost completely obstructed on the right side, left was clear from the report.  The Veteran was seen post-service by an ear, nose, and throat specialist and had a septoplasty in 1992 with relief.  The VA examiner opined that the Veteran's deviated nasal septum and almost complete obstruction of the right nostril already existed during the Veteran's enlistment and pre-existed his military service.  In the examiner's opinion, his aggravation was not anything beyond the normal progression.  He already had almost complete obstruction and later on required septoplasty.  It was the examiner's opinion, that aggravation is not beyond the natural progression of the disease.  

In this case, the medical opinion evidence does not support the Veteran's claim that his pre-existing nasal disorder was permanently aggravated during or by his period of active military service.  The March 2010 VA examiner, in his addendum opinion clearly opined that any aggravation was not anything beyond the natural progression of the disease.  

The Board finds that the March 2010 VA examiner's addendum opinion constitutes probative evidence on the medical nexus and aggravation question-based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66   (1991). 

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether pre-existing nasal disorder was aggravated in service beyond its normal progression requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a nasal disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

D.  Hearing loss

In addition to the above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records are negative for complaints, findings, evaluation or diagnosis of a hearing loss disorder in service.  The Veteran's March 1959 induction examination shows that on whispered voice, the Veteran's hearing was 15/15.  No hearing loss was noted.

A June 1964 re-enlistment physical examination shows that an audiogram was performed.   The reported values, in decibels, at 500, 1000, 2000, and 4000 Hertz were 20, 15, 15, and 15 in the right ear and 20, 20, 20, and 25 in the left ear.

The Board points out that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

Therefore, those values reported must be assumed during the June 1964 audiogram to have been conducted under "ASA," standards rather than currently used "ISO" standards, which is the standard applied in 38 C.F.R. § 3.385 (2011).   Proper conversion of this audiometric testing from August 1960 reflects that the reported values, in decibels, at 500, 1000, 2000, and 4000 Hertz were 35, 25, 25, and 20 in the right ear and 35, 30, 30, and 10 in the left ear.  Hearing loss was not diagnosed, the Veteran's ears were evaluated as clinically normal, and his PULHES was a 1 for "H".

On separation examination in June 1967, another audiogram was performed and the reported values, in decibels, at 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 5 in the right ear and 15, 0, 0, and 5 in the left ear. ).  Proper conversion reflects that the reported values, in decibels, at 500, 1000, 2000, and 4000 Hertz were 15, 10, 10, and 10 in the right ear and 30, 10, 10, and 10 in the left ear.  Hearing loss was not diagnosed, the Veteran's ears were evaluated as clinically normal, and his PULHES was a 1 for "H".   

The Board notes that PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The Veteran underwent a November 2007 VA audiology examination at which time the examiner noted that the Veteran's enlistment physical in March 1959 showed hearing was "normal" based on the Veteran's ability to hear whispered speech at a certain distance.  This form of testing cannot be considered reliable.  Thus is it not possible to rule out the presence of hearing loss at the time of enlistment.  Despite this, there is no significant reason to suspect pre-service hearing loss.   The VA examiner noted that the Veteran's hearing was normal in both ears on examination in June 1964 and in June 1967. The Veteran complained of loss of hearing over the past 20 years.  He reported a history of noise exposure from helicopters and airplane engines in service.  He was also exposed to dangerous levels of noise while working at the Red Stone Arsenal.  He reported no significant occupational noise exposure.  He reported occasional recreational noise exposure to lawn mowers, gas-powered weed eaters, leaf blowers, hunting and motorcycles.  

Audiometric testing performed revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
45
LEFT
65
55
35
55
60

The Veteran's speech discrimination score on the Maryland CNC word list was 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss that was normal sloping to moderate in the right ear and mild sloping to moderately-severe mixed hearing loss in the left ear. 

Based on the normal test results obtained at the Veteran's separation examination, the VA examiner opined that the Veteran's current hearing loss is less likely as not related to or caused by his military noise exposure. 

The Veteran underwent a March 2010 VA audiology examination.  The VA audiologist noted that the claims file was not available at the time of the examination and medical records, were requested, but were never made available.  In addition, the examiner stated that the opinion requested as to whether the Veteran's hearing disorder is related to his service head injury and nasal disorder should be given by a medical physician and not an audiologist.  The Veteran reported a history of military noise exposure to small arms fire, mortars, grenades, helicopters, and airplane engines.  He reported no significant occupational or recreational noise exposure.  The Veteran denied a family history of hearing loss.   Pure tone thresholds obtained were deemed unreliable, and were not reported.  The VA audiologist stated that based on the audiologic results obtains, medical follow-up was not needed for an ear or hearing problem that might cause a change in hearing thresholds.  

The Veteran underwent an additional VA audiological examination in July 2010 at which time, the medical records and claims file were reviewed.  The VA audiologist noted that the Veteran's induction examination from March 1959 found that the Veteran's hearing was "normal" based on the Veteran's ability to hear whispered speech.  This form of testing is not considered reliable, therefore, the Veteran's hearing status at the time of induction is unknown.  She further noted that the Veteran's separation examination in June 1967 showed non-disabling hearing thresholds in both ears from 500 to 4KHz.  The Veteran reported a history of head trauma in 1963.  Audiometric testing performed revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
40
50
LEFT
15
15
25
40
50

The Veteran's speech discrimination score on the Maryland CNC word list was 96 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss that was normal sloping to moderate in each ear.  No opinion as to etiology was provided.

In a January 2011 opinion from a VA audiologist, he noted that the claims file was reviewed.  Examinations from 1964 and 1967 indicated hearing within normal limits.  The VA examiner stated that given that the Veteran's hearing was within normal limits at the time of the last examination in service, and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely at not due to noise exposure in the military.  Further, he opined that given that the Veteran's hearing was within normal limits on the 1967 examination, several years after the accident he contends resulted in his hearing loss, it can be stated that the Veteran's current hearing loss is less likely as not a residual of head injury in service.  Lastly, given that the July 2010 examination indicated that the Veteran's current hearing loss is sensorineural in nature and given that the degree of hearing loss present on the July 2010 examination is not significantly greater than that which might be expected for an average man of this age, it can be stated that the Veteran's current hearing loss is less likely "caused by or aggravated beyond the natural progression by symptoms caused by the current nasal disorder." 

Initially, the Board notes that audiometric testing shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385

While the Veteran contends that his bilateral hearing loss is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question with regard to a bilateral hearing loss disability being related to head trauma in service.  In this case, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The January 2011 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the January 2011 VA examiner's opinion is the most probative evidence of record. 

Any statements as to continuous bilateral hearing loss since service are not found to be persuasive in light of the fact that the Veteran's first complaints of hearing loss were contemporaneous with his claim for service connection, and there is no record of a diagnosis of bilateral hearing loss until 40 years after service.  Thus, the Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweigh his current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements. 

The opinion of the January 2011 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.   The January 2011 VA examiner provided reasonable rationales in support of his opinions that the Veteran's bilateral hearing loss is less likely as not a residual of head injury in service and is less likely "caused by or aggravated beyond the natural progression by symptoms caused by the current nasal disorder.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for hearing loss.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Under these circumstances, the Board finds that the claim for service connection for a hearing loss disorder, to include as secondary to a nasal disorder or as secondary to head trauma back disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

E.  Left leg, left hip, left arm, left shoulder, left hand, and left foot disorders

The Veteran has alleged that his left hand, left arm, left shoulder, left foot, left hip and left leg disorders, are all related to the motor vehicle accident he sustained in service, as per his February 2009 hearing testimony.  

STRs show that in April 1962 the Veteran was in an automobile accident where he was treated for laceration of the scalp and left knee, abrasions of both hands, face, and was unconscious for an unknown period of time.  He was treated at the hospital where the physical examination showed evidence of a skull fracture which was not verified by X-ray.  The physical examination focused on the head, face, hands and left knee.  The follow-up records from April through May 1962 likewise addressed knee and scalp residuals. 

The June 1967 separation examination revealed all normal findings with the only significant findings showing a scar of the forehead.

A November 1970 VA examination reflects that the Veteran complained of pain in his left leg.

In an October 2002 letter, C. L. Reid, M.D., stated that the Veteran had multiple medical problems.  The Veteran has some chronic problems with both pain in his left knee and pain in his left skull.  Apparently, while he was in the service, he experienced an injury to the left skull that required suturing.  He also apparently injured his left knee when a hunk of meat was taken out by an injury, by the Veteran's description.  

A March 2004 VA examination report reflects that the VA examiner reviewed the entire claims file.  He noted that in May 1962, the STRs show that the Veteran had persistent tenderness and swelling over the head of the fibula.  Questionable healing fracture of the head of the fibula was diagnosed but his x-ray showed no definite fracture.  The Veteran was also diagnosed with lacerations of the hands after an automobile accident in June 1962.  A physical examination was performed to include diagnostic testing of the left hand which showed no bone or joint abnormality and the left knee was normal.  The diagnosis was history of motor vehicle accident while on active duty with superficial lacerations (no sutures) to hands.  Normal x-rays and mild functional impairment.  Injury to left knee while on active duty with "nil" functional impairment and normal x-rays.  Complaints of left arm pain with suggestive history of cervical spine problems and physical examination supports such.  Cervical spine x-ray suggests old injury and spondylosis.  

A December 2007 VA joints examination related a history of left knee pain secondary to a motor vehicle accident and recited the whole history of the injury and treatment for the left knee injury in 1962.  The VA examiner noted that there was a questionable healing fracture of the head of the fibula and that x-ray done on May 1962 revealed that no definite fracture was seen.  On separation examination there was no mention about the knee joint and the Veteran checked "no" on contemporaneous report of medical history as to loss of arm, leg, finger or toe, lameness, and trick or locked knee.  The Veteran also complained of a lot of left leg pain related to his previous knee injury.  A thorough physical examination was performed to include x-ray of both knees which showed slight degenerative change involving the patellofemoral joints.  The diagnosis was mild degenerative osteoarthritis of the knees, bilateral.  The VA examiner noted that the Veteran complained of pain in the left knee.  He had an injury with laceration to the left side of the knee.  There is no evidence of fracture.  There is no indication that he has had any injury to the knee itself at the time of the injury.  Based on this information, it is less likely as not that his knee problem is related to his injury.

In March 2010, the Veteran was afforded a VA examination to determine the etiology of these disorders, specifically, whether these disorders were related to the Veteran's active military service.  The March 2010 performed a thorough review of the claims file, noting pertinent medical records.  He performed a comprehensive physical examination to include notations of the Veteran's reported medical history and x-rays.  The diagnoses included degenerative arthritis bilateral hips, post traumatic degenerative joint disease of the left shoulder, early degenerative joint disease of the left hand, plantar fasciitis left foot, small inferior calcaneal spur and minimal degenerative joint disease, left 1st MTP joint, and degenerative joint disease of the knees, bilaterally. 

The examiner opined that based on a review of the pertinent evidence, the Veteran had a concussion of the brain from an automobile accident related to the military in 1962.  With regard to the left shoulder, there is no injury noted or documented of the left shoulder the military.  The Veteran reports a long standing history of arthritis, not known how long.  It is not known whether the Veteran had any post-service related injury.  The VA examiner opined that the Veteran's current left shoulder condition is less likely as not caused by or related to the military.  With regard to the left hip, left foot, and left hand disorders the examiner opined that these disorders are not related to the military, noting prior normal x-rays.  

In a February 2011 VA joints examination report, the VA examiner noted that although this was for a medical opinion only, the Veteran was again seen.  The examiner noted a review of the Veteran's claims file, and discussed pertinent medical information.  The Veteran denied any problems with his left elbow or any history of arthritis of the left elbow.  His complaints related to the left upper extremity is some pain in the left shoulder and pain in the left hand along with decreased grip in the left hand and that hand going to sleep sometimes.  The Veteran is left handed.  Examination of the left elbow and left wrist at the present time is entirely normal.  Examination of the left hand revealed mild tenderness in the proximal interphalangeal joint of the left index finger.  He is noted to have some diabetic peripheral neuropathy symptoms.  After a review of the claims file and his examination findings, the VA examiner opined that the Veteran symptoms of the left hand at the present time is secondary to his diabetic peripheral neuropathy and it did not have its onset in service.  His left hand disability is not related to the military MVA.  He does not have any left elbow or left arm disability that is related to the military MVA.  

In an April 2011 VA spine examination report, the VA examiner noted that the Veteran began having radiating pain from left lower back into the left hip and lower extremity about 1969, after leaving the military.  The diagnosis was chronic lumbar spine degenerative disease with left radiculopathy with radiographic findings of diffuse osteopenia, mild degenerative discs and spondylosis, L1-L2 and L5-S1, and mild degenerative facet joints.  The VA examiner also found that the Veteran's diagnosed left leg condition (chronic lumbar spine degenerative disease with left radiculopathy) is less likely than not (less than a 50/50 probability) caused by or a result of an injury in military service or a disease that began in or was made worse during active military service, or is due to an event in service causing injury or disease.  The rationale was based on review of the claims file and no documentation found of ongoing evaluation and treatment for lumbar spine degenerative disease with left radiculopathy during military service and no documentation of post-traumatic MVA left leg bony injury.  

In an April 2011 VA joints examination report, the Veteran stated that he had a gradual onset of left shoulder pain in the 1970s, history of left hip pain, associated with left low back pain and left leg pain.  The diagnosis was chronic left shoulder mild degenerative joint disease with adhesive capsulitis (frozen shoulder) and chronic left hip mild degenerative joint disease, which the VA examiner opined (with regard to the left shoulder and left hip) was less likely than not (less than a 50/50 probability) caused by or a result of military service.  The rationale was that the claims file was reviewed and there was no documentation of left shoulder and left hip degenerative disease evaluation and treatment during service and no evidence of post traumatic MVA left shoulder joint or left hip joint bony injury.  

In an April 2011 VA feet examination report, the Veteran reported the onset low back pain with left radiculopathy to left foot, status post MVA in 1967.  Treatments for lower back help the left foot symptoms of pain and numbness.  Currently, pain in located around the ankle.  The examiner noted that documentation of status post left foot pain, treated acutely and conservatively during military service, with no residuals found on separation physical examination.  The diagnosis was chronic left foot mild degenerative disease with radiographic evidence of osteopenia, vascular calcification, and minimal plant spurring, which was less likely than not (less than a 50/50 probability) caused by or a result of military service.  Rationale based on claims file review of no documentation found of left foot degenerative disease evaluation and treatment during military service and no documentation of post-traumatic MVA left foot bony injury.

After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent evidence weighs against each of the claims for service connection for left leg, left hip, left arm, left shoulder, left hand, and left foot disorders. 

Initially, the Board finds that it cannot be concluded that any chronic left leg, left hip, left arm, left shoulder, left hand, and left foot disorders were shown in service.  Although the Veteran sustained lacerations to his left knee, forehead, and left hand from an automobile accident in service, no chronic disorder of any left limb was diagnosed.  Moreover, at separation examination, a clinical evaluation of each extremity/limb was normal and contemporary self report of medical history was negative for complaints.  In addition, arthritis was not present in service, and in fact, x-rays were normal in service.  Moreover, arthritis was not manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307  and 3.309(a) for any of these claimed disorders.

Furthermore, the only medical opinions of record are those of March 2010, February 2011, and April 2011 VA examiners who after a thorough review of the claims file and physical examinations, each opined that it was less likely than not (less than a 50/50 probability) that the Veteran's current left leg, left hip, left arm, left shoulder, left hand, and left foot disorders were related to service, to include injuries from a motor vehicle accident during military service. The examiners found no evidence of treatment in service for chronic left shoulder, left hip, left leg, left foot, and left arm, disorders, to include evidence of post traumatic motor vehicle injuries.  Moreover, with regard to the left hand, the February 2011 VA examiner found that the Veteran's symptoms were secondary to his non service-connected diabetic peripheral neuropathy and was not related to or have its onset during service.   

The Board finds that the March 2010, February 2011, and April 2011 VA examiners' opinions constitute probative evidence on the medical nexus question-based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  These opinions are consistent with the fact that the record fails to disclose injury to, treatment of, or chronic symptomatology of left leg, left hip, left arm, left shoulder, left hand, and left foot disorders in service.  Moreover, there has been a lengthy time period after discharge from service without any clinical evidence to support any assertion of a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  While the Veteran's first complaints of leg pain were noted in 1970, this was still more than 2 years after discharge from service.  Id.  Furthermore, each examiner provided reasonable rationales in support of their opinions.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claims for service connection for left leg, left hip, left arm, left shoulder, left hand, and left foot disorders.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Under these circumstances, the Board finds that the claims for service connection for left leg, left hip, left arm, left shoulder, left hand, and left foot disorders must each be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection for any of these disorders, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

II.  Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board notes that the criteria for evaluating the Veteran's service-connected scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were most recently revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claims were received in 2001 (for the scar of the forehead) and in 2007 (for left knee scar).  Accordingly, the revised schedular rating criteria are not applicable in this case and the criteria in effect prior to October 23, 2008, must be applied. 

Pursuant to the Rating Schedule in effect from August 30, 2002 to October 23, 2008, Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement will be rated as 80 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement the disability will be rated at 50 percent. With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement the disability will be rated at 30 percent. With one characteristic of disfigurement the disability will be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The eight "characteristics of disfigurement" are as follows: Scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1). 

Diagnostic Code 7802 provides for scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) are evaluated as 10 percent disabling.  Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states that a superficial scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008). 



A.  Factual Background

A June 2003 VA scars examination report reflects that the Veteran complained of pain related to his forehead scar.  He stated it hurts all the time, more so when he blinks or tilts his head to watch television.  He reported that it felt like a needle sticking in his forehead.  Physical examination revealed that there was no gross asymmetry to the face.  A scar was noted on the Veteran's left forehead/scalp.  It measured 4 inches by 2 millimeters.  There was tenderness on palpation.  There was no adherence to underlying tissue.  Inspection of the skin shows scar indentation.  The scar was stable.  There was no loss of covering of the skin.  No ulcerations or breakdown of the skin was noted.  It was superficial.  Very light depression or indentation of the surface contour of the scar on palpation.  No inflammation, edema or keloid formation was noted. Color of the scar matched into the skin color. No induration or inflexibility of the skin was noted.  There was no limitation of motion or function caused by the scar.  There was no gross disfigurement other than the presence of the scar.  The diagnosis was scar from laceration repair - status post motor vehicle accident in 1962.  

In a December 2007 VA joint examination, the VA examiner noted that on physical examination the Veteran had an 8.5 centimeter superficial scar on the lateral aspect of the left knee. It was not adherent.  There was no keloid.  Examination of the scalp revealed a 6.5 centimeter by 0.2 centimeter scar on the left side of the scalp in the frontal and parietal area.  It healed well.  It is not adherent.  There is no ulceration or keloid formation.  It is tender over the left parietal area of the scalp.  No swelling noted.  The diagnosis was scar over the scalp due to laceration secondary to motor vehicle accident and scar, lateral aspect of the left knee.  

An April 2011 VA scars examination report reflects that the Veteran complained of constant forehead scar pain that increased with wearing hats and decreased with not touching or applying pressure over the forehead scar.  Examination revealed a maximum width of 2 centimeters and maximum length of 9 centimeters.  The scar is painful, has no signs of skin breakdown, is superficial, has no inflammation, no edema, and no keloid formation, no underlying soft tissue loss, the skin is not indurated of inflexible, contour is not elevated of depressed.  It is adherent to underlying tissue; has not other disabling effects.  Skin has an area of abnormal texture with an area of 6 square inches (39 square centimeters) or less, shiny irregular skin surface.  The skin area with hypo-or hyper-pigmentation with an abnormal pigmentation area of 6 square inches (39 square centimeters) or less and a discoloration that is lighter than normal.  The diagnosis was healed scar, scalp, status post remote sutured laceration, status post concussion.  

With regard to the linear, flat, scar of the left knee, the Veteran reported skin breakdown over the scar with a frequency of every two to four weeks and no reports of pain.  The Veteran stated the scar will dry up and "scab" at times.  Physical examination revealed that the scar had a maximum width of 0.3 centimeters and maximum length of 3.8 centimeters.  It was not painful, has signs of skin breakdown, is superficial, has no inflammation, no edema, and no keloid formation, and no other disabling effects.  The diagnosis was dry, scaly scar, left lateral knee, status post left knee arthroplasty post remote sutured laceration, status post MVA.  

With regard to the irregular shaped, depigmented scar over the left knee, there is no skin breakdown over the scar and no pain.  The Veteran stated the scar will dry up and "scab" at times.  Physical examination revealed that the maximum width was 0.7 centimeters and maximum length was 1.4 centimeters.  The scar was not painful, has no signs of skin breakdown, is superficial, has no inflammation, no edema, and no keloid formation, and no other disabling effects.  The diagnosis was well healed scar, left lateral knee, status post remote sutured laceration, status post MVA.  

B.  Scar of the Forehead

Historically, the Veteran was granted service connection and assigned a noncompensable rating for scar of the forehead pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  

In October 2001, the RO received the Veteran's claim for an increased (compensable) rating for his service-connected scar of the forehead.   

During the pendency of the Veteran's appeal, and effective August 30, 2002, the criteria for rating skin disabilities, including scars, were revised.  See 67 Fed. Reg. 49,590 - 49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448  - 58,449 (Sept. 16, 2002).  The modifications to the Rating Schedule changed the criteria for rating scars under DCs 7800-7805(now codified at 38 C.F.R. § 4.118, DCs 7800-7805). 

The Board must apply only the earlier version of the regulation for the period prior to the effective date of the change. See VAOPGCPREC 3-2000 (April 10, 1999) See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the amended regulations). 

According to the Rating Schedule in effect prior to August 30, 2002, Diagnostic Code 7800 provided that scars of the head, face or neck warrant a non-compensable evaluation if they are slightly disfiguring or a 10 percent evaluation if they are moderately disfiguring.   

Diagnostic Code 7803 provided a 10 percent evaluation if a superficial scar was poorly nourished with repeated ulceration. 

Diagnostic Code 7804 provided a 10 percent evaluation for superficial scars that were tender and painful on objective demonstration.  

Diagnostic Code 7805 indicated that scars were to be evaluated based on the limitation of function of the part affected.  

In this case, resolving all reasonable doubt in favor of the Veteran, the clinical evidence of record supports a 10 percent, but no higher, rating for a superficial and painful forehead scar under the criteria for rating skin disability effective prior to August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to August 30, 2002) (which stipulates that evidence of moderately disfiguring scars of the head, face, or neck was necessary for the grant of a 10 percent disability evaluation).  In reaching the foregoing conclusion, the Board notes that the June 2003 VA scar examination report reflects that the Veteran complained of pain and the examiner found the scar was tender on palpation and superficial.  However, it measured 4 inches by 2 millimeters, there was no adherence to underlying tissue, it was stable, there was no loss of covering of the skin, no ulcerations or breakdown, no inflammation and the color of the scar matched the skin color.  In addition, there was no limitation of motion or function, no induration or inflexibility of the skin, and no gross disfigurement other than the scar.  Thus, by resolving all reasonable doubt in favor of the Veteran, a 10 percent rating for a scar of the forehead is warranted during the entire appeal period, that is, considering the criteria in effect prior to August 30, 2002. 

The RO granted a higher 10 percent rating, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective August 30, 2002.

For this period, the Board finds that the clinical evidence of record does not support a rating higher than 10 percent for the scar of the forehead for the period beginning on August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7800-7804 (effective as of August 30, 2002).  

Under the revised rating criteria beginning August 30, 2002 to October 2008, a 10 percent rating is applicable under Diagnostic Code 7804 (2008) for scars that are superficial, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Superficial and poorly nourished scars with repeated ulceration continue to warrant a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Other scars are still to be rated based on limitation of function of the part affected under Diagnostic Code 7805 (2008). 

In this case, there is evidence that the scar has been tender, painful, and superficial, manifestations that are contemplated in the current 10 percent rating.  However, it is not shown to have been poorly nourished, ulcerated or adherent to underlying tissue.  Further, it is not shown to have impaired any function.  There was also no gross disfigurement.  Further, the scar does not affect paired features and the scars of the forehead are not shown to have two or three characteristics of disfigurement.

Thus, a rating in excess of 10 percent for scars of the forehead under the evaluation criteria effective August 30, 2002, which requires that multiple characteristics of disfigurement be present and, as discussed above, the Veteran does not have, is not warranted.


C.  Left Knee Scar

In a February 2008 rating decision, the RO granted service connection for scar, lateral aspect of the left knee and assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective March 30, 2007, the date of the claim for service connection.  

Considering the pertinent evidence in light of the above, the Board finds that an initial compensable rating for the Veteran's left knee scar is not warranted at any time since the March 30, 2007 effective date of the grant of service connection. 

The Veteran denied any pain associated with the scar of the left knee.  While the examiner described the scars as superficial, they did not cause limited motion, did not encompass any area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.), and were not unstable.

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee scars.

In sum, the findings required for an initial compensable rating have not been shown.

D.  Each disability being rated

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. 
§ 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  There is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Rating Schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met

The Board finds that there is no basis for staged ratings, pursuant to Fenderson or Hart, and that the claims for initial higher ratings for left knee scar and a rating in excess of 10 percent for forehead scar must each be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against each of these claims that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a back disorder is denied. 

Service connection for a respiratory disorder is denied. 

Service connection for a nasal disorder is denied. 

Service connection for a hearing loss disorder, to include as secondary to a nasal disorder or as secondary to head trauma, is denied. 

Service connection for a left leg disorder is denied. 

Service connection for a left hip disorder is denied.

Service connection for a left arm disorder is denied. 

Service connection for a left shoulder disorder is denied. 

Service connection for a left foot disorder is denied. 

Service connection for a left hand disorder is denied. 

Entitlement to an initial rating in excess of 10 percent for a scar of the left knee is denied. 

Entitlement to a 10 percent, but no higher rating, for the entire appeal period for a scar of the forehead is granted. 


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2009 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA neurological examination to determine the nature and severity of his headache disability.  Specifically, the Board requested that the examiner comment as to whether the Veteran's symptoms result in prostrating attacks, to include the frequency, duration and severity of such attacks.  In addition, the examiner should comment on the effects of the service- connected migraine disability upon the Veteran's ordinary activity and on how it impairs his functionally, particularly with respect to employment.

Although the Veteran was afforded a March 2010 VA examination, with an addendum in June 2011 as well as a July 2011 VA traumatic brain injury examination in which each described the Veteran's symptoms pertaining to his headaches, none of the examiners commented as to whether the severity of these symptoms resulted in headaches with characteristic prostrating attacks averaging one in two months, once a month or were frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Such description with the above language is necessary to properly evaluate the Veteran's service-connected post-concussion headache disability under the rating criteria.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, the Board finds that the claims file should be returned to the July 2011 VA examiner who performed the VA traumatic brain injury examination for an addendum.  The RO/AMC should only arrange for the Veteran to undergo examination if the prior examiner is unavailable or is unable to provide the addendum with the information necessary to address the rating criteria; without again examining the Veteran; under such circumstances, the RO/AMC should arrange for an additional neurological examination by an examiner with the appropriate expertise. 

With regard to the claim for service connection for a visual disorder, the Veteran underwent a February 2010 VA eye examination.  The VA examiner noted that the Veteran's claims file was reviewed and noted pertinent medical information. The Veteran indicated that he had problems with his eyes when the headaches came on and that he had trauma to the head in April 1962.  He did not receive any current ophthalmologic treatment.  Diagnostic and clinical testing was performed.  The examiner diagnosed bilateral cataracts and determined that it was at least as likely as not (50/50 probability) to have been caused by or resulted from the Veteran's non service-connected diabetes.  In addition, the VA examiner opined that the Veteran's cataracts were not caused by or a result of head trauma.  However, the VA examiner failed to provide a rationale for the negative nexus opinions.  Therefore, the Board finds such examination inadequate to decide the service connection claim for a visual disorder.  As such, a new VA examination is necessary to ascertain whether the Veteran's has a visual disorder related to service, to include as a result of head trauma.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should return the claims file, along with a copy of this REMAND, to the examiner who conducted the July 2011 VA TBI examination for findings in an addendum as requested below. 

The examiner should determine, and express their findings using the terminology below, as to whether the Veteran's headaches are most closely analogous in severity to, (1) migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, or (4) migraines with less frequent attacks. 

The examiner should also include a statement as to the effect of the Veteran's headaches on his occupational functioning and daily activities. 

If the prior examiner is unavailable, or is unable to provide the requested information without examining the Veteran, the RO should arrange for the Veteran to undergo VA neurological examination, by an examiner with the appropriate expertise, to obtain answers to the questions posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

2.  Then, the RO/AMC should arrange for the Veteran to have an appropriate VA medical examination to assess the nature and etiology of any diagnosed vision disorder.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed vision disorder is related to service, to include as secondary to head trauma. 

In providing this opinion, the examiner is requested to comment on the Veteran's contentions and the negative findings in the prior February 2010 VA examination report.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims for service connection remaining on appeal in light of all pertinent evidence and legal authority. 

4.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


